DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed April 6, 2020 has been entered. 
Claims 21-42 have been canceled. 
Claims 1-20 are pending in this application. 

Drawings
The drawings were received on April 6, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lin et al. (U.S. Patent Application Publication No. 2016/0098316 A1) discloses: A memory controller (memory management circuit 1102) for controlling a memory operation of a memory device, the memory controller comprising:
an error correction code (ECC) circuit configured to detect an error of first read data read from the memory device and correct the error (Paragraph [0069]: “The error checking and correcting circuit 1108 is coupled to the memory management circuit 1102 and configured to execute an error checking and correcting process to ensure the correctness of data. Specifically, when the memory management circuit 1102 receives the write command from the host system 11, the error checking and correcting circuit 1108 generates an error correcting code (ECC) and/or an error detecting code (EDC) for data corresponding to the write command, the error checking and correcting circuit 1108 can execute the error checking and correcting procedure on the read data based on the ECC and/or the EDC. In this exemplary embodiment, a low density parity code (LDPC) is used by the error checking and correcting circuit 1108. However, in another exemplary embodiment, the error checking and correcting circuit 1108 may also use a BCH code, a convolutional code, a turbo code, but the invention is not limited thereto.”);
an error type detection logic configured to write first write data to the memory device (Paragraph [0088]: “If one or more errors are found by the first decoding, the memory management circuit 1102 determines whether each of the found errors belongs to a first type error or a second type error.”
Paragraph [0089]: “Alternatively, if a specific one of the found errors is an error induced during the process of programming the memory cells, that error also belongs to the first type error.”) . . . ; and
a data patterning logic configured to change a bit pattern of input data to reduce an error of the [first] read data based on the information about the error type (Paragraph [0083]: “For instance, the error checking and correcting circuit 1108 may adopt a Sum-Product Algorithm, a Min-Sum Algorithm, or a bit-flipping Algorithm, but the algorithm being adopted is not particularly limited in the invention.”), wherein
the first write data is data in which the error of the first read data is corrected (Paragraph [0090]: “For example, in the present exemplary embodiment, the related information of the first error is recorded only after the data where the error occurs is corrected (i.e., after the data is successfully decoded).”).

Independent claims 14 and 18 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 14 and 18 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-13, 15-17 and 19-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112